UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4140


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID CARLTON NORTON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cr-00213-WO-1)


Submitted:   September 29, 2014            Decided:   October 10, 2014


Before WILKINSON, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen F. Wallace, WALLACE LAW FIRM, High Point, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Lisa B. Boggs, Angela H. Miller, Assistant United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David Carlton Norton, Jr., pled guilty, pursuant to a

plea agreement, to possession of firearms by a convicted felon,

in   violation    of    18     U.S.C.   § 922(g)(1)         (2012).      The   district

court deemed Norton an armed career criminal and sentenced him

to the statutory minimum sentence of 180 months’ imprisonment.

See 18 U.S.C. § 924(e)(1) (2012).                     Norton appeals his sentence,

arguing that the district court improperly classified him as an

armed career criminal.           We affirm.

           When considering whether the district court properly

sentenced a defendant as an armed career criminal, we review the

court’s legal conclusions de novo and its factual findings for

clear error.      United States v. McDowell, 745 F.3d 115, 120 (4th

Cir. 2014), petition for cert. filed, ___ U.S.L.W. ___ (U.S.

June 16, 2014) (No. 13-10640).                   Under the Armed Career Criminal

Act (“ACCA”), if a defendant is convicted of being a felon in

possession of a firearm and has sustained at least three prior

convictions      for    violent     felonies           or   serious     drug    offenses

committed on occasions different from one another, the defendant

is   subject   to      being    sentenced        as    an   armed   career     criminal.

18 U.S.C. § 924(e)(1).

           Norton contends that his two North Carolina common law

robbery   convictions          should   be   counted        as   only   one    predicate

offense for the purpose of the armed career criminal enhancement

                                             2
because they were part of a consolidated judgment.                     Although we

held in United States v. Davis, 720 F.3d 215 (4th Cir. 2013),

that   a    consolidated    sentence          for    multiple      North   Carolina

convictions is to be treated as a single sentence for purposes

of the career offender enhancement, id. at 219, Davis does not

apply in the context of the ACCA.                  We reiterate that “[n]othing

in § 924(e) or the Guidelines suggests that offenses must be

tried or sentenced separately in order to be counted as separate

predicate    offenses,”    and     that       “[t]he    only      requirement     [for

applying    the   armed   career    criminal         enhancement]     is   that    the

predicate offenses be committed on occasions different from one

another.”     United States v. Samuels, 970 F.2d 1312, 1315 (4th

Cir. 1992) (internal quotation marks omitted).

            Accordingly,    we     conclude         that    the    district     court

correctly    classified    Norton    as       an    armed   career    criminal     and

affirm the district court’s judgment.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                          3